



JRJR33, INC.
(FORMERLY KNOWN AS CVSL INC.)
2015 STOCK INCENTIVE PLAN
(as amended on September 15, 2016)


 1.     Establishment and Purpose.
 
The purpose of the JRjr33, Inc. 2015 Stock Incentive Plan (the “Plan”) is to
promote the interests of the Company and the stockholders of the Company by
providing directors, officers, employees and consultants of the Company with
appropriate incentives and rewards to encourage them to enter into and continue
in the employ or service of the Company, to acquire a proprietary interest in
the long-term success of the Company and to reward the performance of
individuals in fulfilling long-term corporate objectives.


2.    Administration of the Plan
 
The Plan shall be administered by a Committee appointed by the Board of
Directors. The Committee shall have the authority, in its sole discretion,
subject to and not inconsistent with the express terms and provisions of the
Plan, to administer the Plan and to exercise all the powers and authorities
either specifically granted to it under the Plan or necessary or advisable in
the administration of the Plan, including, without limitation, the authority to
grant Awards; to determine the persons to whom and the time or times at which
Awards shall be granted; to determine the type and number of Awards to be
granted (including whether an Option granted is an Incentive Stock Option or a
Nonqualified Stock Option); to determine the number of shares of stock to which
an Award may relate and the terms, conditions, restrictions and performance
criteria, if any, relating to any Award; to determine whether, to what extent,
and under what circumstances an Award may be settled, cancelled, forfeited,
exchanged or surrendered; to make adjustments in the performance goals that may
be required for any award in recognition of unusual or nonrecurring events
affecting the Company or the financial statements of the Company (to the extent
not inconsistent with Section 162(m) of the Code, if applicable), or in response
to changes in applicable laws, regulations, or accounting principles; to
construe and interpret the Plan and any Award; to prescribe, amend and rescind
rules and regulations relating to the Plan; to determine the terms and
provisions of Agreements; and to make all other determinations deemed necessary
or advisable for the administration of the Plan.
 
The Committee may, in its absolute discretion, without amendment to the Plan,
(a) accelerate the date on which any Option granted under the Plan becomes
exercisable, waive or amend the operation of Plan provisions respecting exercise
after termination of employment or otherwise adjust any of the terms of such
Option, and (b) accelerate the vesting date, or waive any condition imposed
hereunder, with respect to any share of Restricted Stock, or other Award or
otherwise adjust any of the terms applicable to any such Award. Notwithstanding
the foregoing, and subject to Sections 4(c) and 4(d), neither the Board of
Directors, the Committee nor their respective delegates shall have the authority
to re-price (or cancel and/or re-grant) any Option, Stock Appreciation Right or,
if applicable, other Award at a lower exercise, base or purchase price without
first obtaining the approval of our stockholders.
 
Subject to Section 162(m) of the Code and except as required by Rule 16b-3 with
respect to grants of Awards to individuals who are subject to Section 16 of the
Exchange Act, or as otherwise required for compliance with Rule 16b-3 or other
applicable law, the Committee may delegate all or any part of its authority
under the Plan to an employee, employees or committee of employees.
 
Subject to Section 162(m) of the Code and Section 16 of the Exchange Act, to the
extent the Committee deems it necessary, appropriate or desirable to comply with
foreign law or practices and to further the purpose of the Plan, the Committee
may, without amending this Plan, establish special rules applicable to Awards
granted to Participants who are foreign nationals, are employed outside the
United States, or both, including rules that differ from those set forth in the
Plan, and grant Awards to such Participants in accordance with those rules.
 
All decisions, determinations and interpretations of the Committee or the Board
of Directors shall be final and binding on all persons with any interest in an
Award, including the Company and the Participant (or any person claiming any
rights under the Plan from or through any Participant). No member of the
Committee or the Board of Directors shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award.





--------------------------------------------------------------------------------





 
 



3.    Definitions


a.
“Agreement” shall mean the written agreement between the Company and a
Participant evidencing an Award.

b.
“Annual Incentive Award” shall mean an Award described in Section 6(g) hereof
that is based upon a period of one year or less.

c.
“Award” shall mean any Option, Restricted Stock, Stock Bonus award, Stock
Appreciation Right, Performance Award, Other Stock-Based Award or Other
Cash-Based Award granted pursuant to the terms of the Plan.

d.
“Board of Directors” shall mean the Board of Directors of the Company.

e.
“Cause” shall mean a termination of a Participant’s employment by the Company or
any of its Subsidiaries due to (i) the continued failure, after written notice,
by such Participant substantially to perform his or her duties with the Company
or any of its Subsidiaries (other than any such failure resulting from
incapacity due to reasonably documented physical illness or injury or mental
illness), (ii) the engagement by such Participant in serious misconduct that
causes, or in the good faith judgment of the Board of Directors may cause, harm
(financial or otherwise) to the Company or any of its Subsidiaries including,
without limitation, the disclosure of material secret or confidential
information of the Company or any of its Subsidiaries, or (iii) the material
breach by the Participant of any agreement between such Participant, on the one
hand, and the Company, on the other hand. Notwithstanding the above, with
respect to any Participant who is a party to an employment agreement with the
Company, Cause shall have the meaning set forth in such employment agreement.

f.
A “Change in Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:

i.
 any Person is or becomes the “Beneficial Owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company (not
including in the securities Beneficially Owned by such Person any securities
acquired directly from the Company) representing 30% or more of the Company’s
then outstanding securities, excluding any Person who becomes such a Beneficial
Owner in connection with a transaction described in clause (A) of paragraph
(iii) below; or

ii.
the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the Effective Date,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company’s stockholders
was approved or recommended by a vote of at least a two-thirds of the directors
then still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended; or

iii.
there is consummated a merger or consolidation of the Company with any other
corporation other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 50% of the combined voting power of the voting securities of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a re-capitalization of the Company (or similar
transaction) in which no Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
Beneficially Owned by such Person any securities acquired directly from the
Company) representing 30% or more of the combined voting power of the Company’s
then outstanding securities; or

iv.
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity at least 75% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

g.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder. References in the Plan to
specific sections of the Code shall be deemed to include any successor
provisions thereto.






--------------------------------------------------------------------------------





h.
“Committee” shall mean, at the discretion of the Board of Directors, a Committee
of the Board of Directors, which shall consist of two or more persons, each of
whom, unless otherwise determined by the Board of Directors, is an “outside
director” within the meaning of Section 162(m) of the Code and a “nonemployee
director” within the meaning of Rule 16b-3.

i.
“Company” shall mean JRjr33, Inc. (formerly known as CVSL Inc.), a Florida
corporation, and, where appropriate, each of its Subsidiaries.

j.
“Company Stock” shall mean the common stock of the Company, par value $0.0001
per share.

k.
“Disability” shall mean permanent disability as determined pursuant to the
Company’s long-term disability plan or policy, in effect at the time of such
disability.

l.
“Effective Date” shall mean the date as of which this Plan is adopted by the
Board of Directors.

m.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

n.
The “Fair Market Value” of a share of Company Stock, as of a date of
determination, shall mean (1) the closing sales price per share of Company Stock
on the national securities exchange on which such stock is principally traded on
the date of the grant of such Award, or (2) if the shares of Company Stock are
not listed or admitted to trading on any such exchange, the closing price as
reported by the NYSE MKT for the last preceding date on which there was a sale
of such stock on such exchange, or (3) if the shares of Company Stock are not
then listed on a national securities exchange or traded in an over-the-counter
market or the value of such shares is not otherwise determinable, such value as
determined by the Committee in good faith upon the advice of a qualified
valuation expert. In no event shall the fair market value of any share of
Company Stock, the Option exercise price of any Option, the appreciation base
per share of Company Stock under any Stock Appreciation Right, or the amount
payable per share of Company Stock under any other Award, be less than the par
value per share of Company Stock.

o.
“Full Value Award” means any Award, other than an Option or a Stock Appreciation
Right, which Award is settled in Stock.

p.
“Incentive Stock Option” shall mean an Option that is an “incentive stock
option” within the meaning of Section 422 of the Code, or any successor
provision, and that is designated by the Committee as an Incentive Stock Option.

q.
“Long Term Incentive Award” shall mean an Award described in Section 6(g) hereof
that is based upon a period in excess of one year.

r.
“Nonemployee Director” shall mean a member of the Board of Directors who is not
an employee of the Company.

s.
“Nonqualified Stock Option” shall mean an Option other than an Incentive Stock
Option.

t.
“Option” shall mean an option to purchase shares of Company Stock granted
pursuant to Section 6(b).

u.
“Other Cash-Based Award” shall mean a right or other interest granted to a
Participant pursuant to Section 6(g) hereof other than an Other Stock-Based
Award.

v.
“Other Stock-Based Award” shall mean a right or other interest granted to a
Participant, valued in whole or in part by reference to, or otherwise based on,
or related to, Company Stock pursuant to Section 6(g) hereof, including but not
limited to (i) unrestricted Company Stock awarded as a bonus or upon the
attainment of performance goals or otherwise as permitted under the Plan, and
(ii) a right granted to a Participant to acquire Company Stock from the Company
containing terms and conditions prescribed by the Committee.

w.
“Participant” shall mean an employee, consultant or director of the Company to
whom an Award is granted pursuant to the Plan, and, upon the death of the
employee, consultant or director, his or her successors, heirs, executors and
administrators, as the case may be.

x.
“Performance Award” shall mean an Award granted to a Participant pursuant to
Section 6(f) hereof.

y.
“Person” shall have the meaning set forth in Section 3(a)(9) of the Exchange
Act, except that such term shall not include (1) the Company, (2) a trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, (3) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (4) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company.

z.
“Restricted Stock” shall mean a share of Company Stock which is granted pursuant
to the terms of Section 6(e) hereof.

aa.
“Retirement” shall mean, in the case of employees, the termination of employment
with the Company (other than for Cause) during or after the calendar year in
which a Participant has or will reach (i) age 55 with ten years of service with
the Company, or (ii) age 60 with five years of service with the Company.
“Retirement” shall mean, in the case of directors, the termination of service
with the Company (other than for Cause) during or after the calendar year in
which a Participant has or will reach age 75 with five years of service with the
Company.

ab.
“Rule 16b-3” shall mean the Rule 16b-3 promulgated under the Exchange Act, as
amended from time to time.

ac.
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

ad.
“Stock Appreciation Right” shall mean the right, granted to a Participant under
Section 6(d), to be paid an amount measured by the appreciation in the Fair
Market Value of a share of Company Stock from the date of grant to the date of
exercise of the right, with payment to be made in cash and/or a share of Company
Stock, as specified in the Award or determined by the Committee.

ae.
“Stock Bonus” shall mean a bonus payable in shares of Company Stock granted
pursuant to Section 6(e) hereof.






--------------------------------------------------------------------------------





af.
“Subsidiary” shall mean a “subsidiary corporation” within the meaning of
Section 424(f) of the Code.





4.      Stock Subject to the Plan.
 
a.
Shares Available for Awards. The maximum number of shares of Company Stock
reserved for issuance under the Plan (all of which may be granted as Incentive
Stock Options) shall be Three Million Five Hundred Thousand (3,500,000) shares.
Notwithstanding the foregoing, of the Three Million Five Hundred Thousand
(3,500,000) shares reserved for issuance under this Plan, no more than Five
Hundred Thousand (500,000) of such shares shall be issued as Full Value Awards.
Shares reserved under the Plan may be authorized but unissued Company Stock or
authorized and issued Company Stock held in the Company’s treasury. The
Committee may direct that any stock certificate evidencing shares issued
pursuant to the Plan shall bear a legend setting forth such restrictions on
transferability as may apply to such shares pursuant to the Plan.

b.
Individual Limitation. To the extent required by Section 162(m) of the Code, the
total number of shares of Company Stock subject to Awards awarded to any one
Participant during any tax year of the Company, shall not exceed Five Hundred
Thousand (500,0000) shares (subject to adjustment as provided herein).

c.
 Adjustment for Change in Capitalization. In the event that the Committee shall
determine that any dividend or other distribution (whether in the form of cash,
Company Stock, or other property), recapitalization, Company Stock split,
reverse Company Stock split, reorganization, merger, consolidation, spin-off,
combination, repurchase, or share exchange, or other similar corporate
transaction or event, makes an adjustment appropriate in order to prevent
dilution or enlargement of the rights of Participants under the Plan, then the
Committee shall make such equitable changes or adjustments as it deems necessary
or appropriate to any or all of (1) the number and kind of shares of Company
Stock which may thereafter be issued in connection with Awards, (2) the number
and kind of shares of Company Stock, securities or other property (including
cash) issued or issuable in respect of outstanding Awards, (3) the exercise
price, grant price or purchase price relating to any Award, and (4) the maximum
number of shares subject to Awards which may be awarded to any employee during
any tax year of the Company; provided that, with respect to Incentive Stock
Options, any such adjustment shall be made in accordance with Section 424 of the
Code; and provided further that, no such adjustment shall cause any Award
hereunder which is or could be subject to Section 409A of the Code to fail to
comply with the requirements of such section.

d.
Reuse of Shares. Except as set forth below, if any shares subject to an Award
are forfeited, cancelled, exchanged or surrendered, or if an Award terminates or
expires without a distribution of shares to the Participant, the shares of stock
with respect to such Award shall, to the extent of any such forfeiture,
cancellation, exchange, surrender, withholding, termination or expiration, again
be available for Awards under the Plan. Notwithstanding the foregoing, upon the
exercise of any Award granted in tandem with any other Awards, such related
Awards shall be cancelled to the extent of the number of shares of Company Stock
as to which the Award is exercised and such number of shares shall no longer be
available for Awards under the Plan. In addition, notwithstanding the forgoing,
the shares of stock surrendered or withheld as payment of either the exercise
price of an Option (including shares of stock otherwise underlying an Award of a
Stock Appreciation Right that are retained by the Company to account for the
appreciation base of such Stock Appreciation Right) and/or withholding taxes in
respect of an Award shall no longer be available for Awards under the Plan.



5.          Eligibility.
 
The persons who shall be eligible to receive Awards pursuant to the Plan shall
be the individuals the Committee shall select from time to time, who are
employees (including officers of the Company and its Subsidiaries, whether or
not they are directors of the Company or its Subsidiaries), Nonemployee
Directors, and consultants of the Company and its Subsidiaries; provided, that
Incentive Stock Options shall be granted only to employees (including officers
and directors who are also employees) of the Company or its Subsidiaries.
 
6.           Awards Under the Plan.
 
a.
Agreement.  The Committee may grant Awards in such amounts and with such terms
and conditions as the Committee shall determine in its sole discretion, subject
to the terms and provisions of the Plan. Each Award granted under the Plan
(except an unconditional Stock Bonus) shall be evidenced by an Agreement as the
Committee may in its sole discretion deem necessary or desirable and unless the
Committee determines otherwise, such Agreement must be signed, acknowledged and
returned by the Participant to the Company. Unless the Committee determines
otherwise, any failure by the Participant to sign and return the Agreement
within such period of time following the granting of the Award as the Committee
shall prescribe shall cause such Award to the Participant to be null and void.
By accepting an






--------------------------------------------------------------------------------





Award or other benefits under the Plan (including participation in the Plan),
each Participant, shall be conclusively deemed to have indicated acceptance and
ratification of, and consent to, all provisions of the Plan and the Agreement.
b.
Stock Options.

i.
Grant of Stock Options. The Committee may grant Options under the Plan to
purchase shares of Company Stock in such amounts and subject to such terms and
conditions as the Committee shall from time to time determine in its sole
discretion, subject to the terms and provisions of the Plan. The exercise price
of the share purchasable under an Option shall be determined by the Committee,
but in no event shall the exercise price be less than the Fair Market Value per
share on the grant date of such Option. The date as of which the Committee
adopts a resolution granting an Option shall be considered the day on which such
Option is granted unless such resolution specifies a later date.

ii.
Identification. Each Option shall be clearly identified in the applicable
Agreement as either an Incentive Stock Option or a Nonqualified Stock Option and
shall state the number of shares of Company Stock to which the Option (and/or
each type of Option) relates.

c.
Special Requirements for Incentive Stock Options.

i.
To the extent that the aggregate Fair Market Value of shares of Company Stock
with respect to which Incentive Stock Options are exercisable for the first time
by a Participant during any calendar year under the Plan and any other stock
option plan of the Company shall exceed $100,000, such Options shall be treated
as Nonqualified Stock Options. Such Fair Market Value shall be determined as of
the date on which each such Incentive Stock Option is granted.

ii.
No Incentive Stock Option may be granted to an individual if, at the time of the
proposed grant, such individual owns (or is deemed to own under the Code) stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company unless (A) the exercise price of such Incentive Stock
Option is at least 110% of the Fair Market Value of a share of Company Stock at
the time such Incentive Stock Option is granted and (B) such Incentive Stock
Option is not exercisable after the expiration of five years from the date such
Incentive Stock Option is granted.

d.
Stock Appreciation Rights.

i.
The Committee may grant a related Stock Appreciation Right in connection with
all or any part of an Option granted under the Plan, either at the time such
Option is granted or at any time thereafter prior to the exercise, termination
or cancellation of such Option, and subject to such terms and conditions as the
Committee shall from time to time determine in its sole discretion, consistent
with the terms and provisions of the Plan, provided, however, that in no event
shall the appreciation base of the shares of Company Stock subject to the Stock
Appreciation Right be less than the Fair Market Value per share on the grant
date of such Stock Appreciation Right. The holder of a related Stock
Appreciation Right shall, subject to the terms and conditions of the Plan and
the applicable Agreement, have the right by exercise thereof to surrender to the
Company for cancellation all or a portion of such related Stock Appreciation
Right, but only to the extent that the related Option is then exercisable, and
to be paid therefor an amount equal to the excess (if any) of (i) the aggregate
Fair Market Value of the shares of Company Stock subject to the related Stock
Appreciation Right or portion thereof surrendered (determined as of the exercise
date), over (ii) the aggregate appreciation base of the shares of Company Stock
subject to the Stock Appreciation Right or portion thereof surrendered. Upon any
exercise of a related Stock Appreciation Right or any portion thereof, the
number of shares of Company Stock subject to the related Option shall be reduced
by the number of shares of Company Stock in respect of which such Stock
Appreciation Right shall have been exercised.

ii.
The Committee may grant unrelated Stock Appreciation Rights in such amount and
subject to such terms and conditions, as the Committee shall from time to time
determine in its sole discretion, subject to the terms and provisions of the
Plan, provided, however, that in no event shall the appreciation base of the
shares of Company Stock subject to the Stock Appreciation Right be less than the
Fair Market Value per share on the grant date of such Stock Appreciation Right.
The holder of an unrelated Stock Appreciation Right shall, subject to the terms
and conditions of the Plan and the applicable Agreement, have the right to
surrender to the Company for cancellation all or a portion of such Stock
Appreciation Right, but only to the extent that such Stock Appreciation Right is
then exercisable, and to be paid therefor an amount equal to the excess (if any)
of (x) the aggregate Fair Market Value of the shares of Company Stock subject to
the Stock Appreciation Right or portion thereof surrendered (determined as of
the exercise date), over (y) the aggregate appreciation base of the shares of
Company Stock subject to the Stock Appreciation Right or portion thereof
surrendered.

iii.
The grant or exercisability of any Stock Appreciation Right shall be subject to
such conditions as the Committee, in its sole discretion, shall determine.

e.
Restricted Stock and Stock Bonus.

i.
The Committee may grant Restricted Stock awards, alone or in tandem with other
Awards under the Plan, subject to such restrictions, terms and conditions, as
the Committee shall determine in its sole discretion and as shall be evidenced
by the applicable Agreements. The vesting of a Restricted Stock award granted
under






--------------------------------------------------------------------------------





the Plan may be conditioned upon the completion of a specified period of
employment or service with the Company or any Subsidiary, upon the attainment of
specified performance goals, and/or upon such other criteria as the Committee
may determine in its sole discretion.
ii.
Each Agreement with respect to a Restricted Stock award shall set forth the
amount (if any) to be paid by the Participant with respect to such Award and
when and under what circumstances such payment is required to be made.

iii.
The Committee may, upon such terms and conditions as the Committee determines in
its sole discretion, provide that a certificate or certificates representing the
shares underlying a Restricted Stock award shall be registered in the
Participant’s name and bear an appropriate legend specifying that such shares
are not transferable and are subject to the provisions of the Plan and the
restrictions, terms and conditions set forth in the applicable Agreement, or
that such certificate or certificates shall be held in escrow by the Company on
behalf of the Participant until such shares become vested or are forfeited.
Except as provided in the applicable Agreement, no shares underlying a
Restricted Stock award may be assigned, transferred, or otherwise encumbered or
disposed of by the Participant until such shares have vested in accordance with
the terms of such Award.

iv.
If and to the extent that the applicable Agreement may so provide, a Participant
shall have the right to vote and receive dividends on the shares underlying a
Restricted Stock award granted under the Plan. Unless otherwise provided in the
applicable Agreement, any stock received as a dividend on or in connection with
a stock split of the shares underlying a Restricted Stock award shall be subject
to the same restrictions as the shares underlying such Restricted Stock award.

v.
The Committee may grant Stock Bonus awards, alone or in tandem with other Awards
under the Plan, subject to such terms and conditions as the Committee shall
determine in its sole discretion and as may be evidenced by the applicable
Agreement.

f.
Performance Awards.

i.
The Committee may grant Performance Awards, alone or in tandem with other Awards
under the Plan, to acquire shares of Company Stock in such amounts and subject
to such terms and conditions as the Committee shall from time to time in its
sole discretion determine, subject to the terms of the Plan. To the extent
necessary to satisfy the short-term deferral exception to Section 409A of the
Code, unless the Committee shall determine otherwise, the Performance Awards
shall provide that payment shall be made within 2 1/2 months after the end of
the year in which the Participant has a legally binding vested right to such
award.

ii.
In the event that the Committee grants a Performance Award or other Award (other
than Nonqualified Stock Option or Incentive Stock Option or a Stock Appreciation
Right) that is intended to constitute qualified performance-based compensation
within the meaning Section 162(m) of the Code, the following rules shall apply
(as such rules may be modified by the Committee to conform with Section 162(m)
of the Code and the Treasury Regulations thereunder as may be in effect from
time to time, and any amendments, revisions or successor provisions thereto):
(a) payments under the Performance Award shall be made solely on account of the
attainment of one or more objective performance goals established in writing by
the Committee not later than 90 days after the commencement of the period of
service to which the Performance Award relates (but in no event after 25% of the
period of service has elapsed); (b) the performance goal(s) to which the
Performance Award relates shall be based on one or more of the following
business criteria applied to the Participant and/or a business unit or the
Company and/or a Subsidiary: (1) business development progress, (2) sales, (3)
sales growth, (4) earnings growth, (5) cash flow or cash position, (6) gross
margins, (7) stock price, (8) financings (issuance of debt or equity), (9)
market share, (10) total shareholder return, (11) net revenues, (12) earnings
per share of Company Stock; (13) net income (before or after taxes), (14) return
on assets, (15) return on sales, (16) return on assets, (17) equity or
investment, (18) improvement of financial ratings, (19) achievement of balance
sheet or income statement objectives, (20) total stockholder return, (21)
earnings from continuing operations; levels of expense, cost or liability,
(22) earnings before all or any interest, taxes, depreciation and/or
amortization (“EBIT”, “EBITA” or “EBITDA”), (23) cost reduction goals, (24)
business development goals (including without limitation product launches and
other business development-related opportunities), (25) identification or
consummation of investment opportunities or completion of specified projects in
accordance with corporate business plans, including strategic mergers,
acquisitions or divestitures, (26) meeting specified market penetration or value
added goals, (27) any combination of, or a specified increase or decrease of one
or more of the foregoing over a specified period, and (28) such other criteria
as the stockholders of the Company may approve; in each case as applicable, as
determined in accordance with generally accepted accounting principles; and
(c) once granted, the Committee may not have discretion to increase the amount
payable under such Award, provided, however, that whether or not an Award is
intended to constitute qualified performance-based compensation within the
meaning of Section 162(m) of the Code, the Committee, to the extent provided by
the Committee at the time the Award is granted or as otherwise permitted under
Section 162(m) of the Code, shall have the authority to make






--------------------------------------------------------------------------------





appropriate adjustments in performance goals under an Award to reflect the
impact of extraordinary items not reflected in such goals. For purposes of the
Plan, extraordinary items shall be defined as (1) any profit or loss
attributable to acquisitions or dispositions of stock or assets, (2) any changes
in accounting standards that may be required or permitted by the Financial
Accounting Standards Board or adopted by the Company after the goal is
established, (3) all items of gain, loss or expense for the year related to
restructuring charges for the Company, (4) all items of gain, loss or expense
for the year determined to be extraordinary or unusual in nature or infrequent
in occurrence or related to the disposal of a segment of a business, (5) all
items of gain, loss or expense for the year related to discontinued operations
that do not qualify as a segment of a business as defined in APB Opinion No. 30,
and (6) such other items as may be prescribed by Section 162(m) of the Code and
the Treasury Regulations thereunder as may be in effect from time to time, and
any amendments, revisions or successor provisions and any changes thereto. The
Committee shall, prior to making payment under any award under this
Section 6(f), certify in writing that all applicable performance goals have been
attained. Notwithstanding anything to the contrary contained in the Plan or in
any applicable Agreement, no dividends or dividend equivalents will be paid with
respect to unvested Performance Awards.
g.
Other Stock- or Cash-Based Awards.

i.
The Committee is authorized to grant Awards to Participants in the form of Other
Stock-Based Awards or Other Cash-Based Awards, as deemed by the Committee to be
consistent with the purposes of the Plan. To the extent necessary to satisfy the
short-term deferral exception to Section 409A of the Code, unless the Committee
shall determine otherwise, the awards shall provide that payment shall be made
within 2½ months after the end of the year in which the Participant has a
legally binding vested right to such award. With respect to Other Cash-Based
Awards intended to qualify as performance based compensation under
Section 162(m) of the Code, (i) the maximum value of the aggregate payment that
any Participant may receive with respect to any such Other Cash-Based Award that
is an Annual Incentive Award is $3,000,000, (ii) the maximum value of the
aggregate payment that any Participant may receive with respect to any such
Other Cash-Based Award that is a Long Term Incentive Award is the amount set
forth in clause (i) above multiplied by a fraction, the numerator of which is
the number of months in the performance period and the denominator of which is
twelve, and (iii) such additional rules set forth in Section 6(f) applicable to
Awards intended to qualify as performance-based compensation under
Section 162(m) shall apply. The Committee may establish such other rules
applicable to the Other Stock- or Cash-Based Awards to the extent not
inconsistent with Section 162(m) of the Code.

h.
Exercisability of Awards; Cancellation of Awards in Certain Cases.

i.
Except as hereinafter provided, each Agreement with respect to an Option or
Stock Appreciation Right shall set forth the period during which and the
conditions subject to which the Option or Stock Appreciation Right evidenced
thereby shall be exercisable, and each Agreement with respect to a Restricted
Stock award, Stock Bonus award, Performance Award or other Award shall set forth
the period after which and the conditions subject to which amounts underlying
such Award shall vest or be deliverable, all such periods and conditions to be
determined by the Committee in its sole discretion.

ii.
Except as provided in Section 7(d) hereof, no Option or Stock Appreciation Right
may be exercised and no shares of Company Stock underlying any other Award under
the Plan may vest or become deliverable more than ten years after the date of
grant (the “Stated Expiration Date”).

iii.
Except as provided in Section 7 hereof, no Option or Stock Appreciation Right
may be exercised and no shares of common stock underlying any other Award under
the Plan may vest or become deliverable unless the Participant is at such time
in the employ (for Participants who are employees) or service (for Participants
who are Nonemployee Directors or consultants) of the Company or a Subsidiary (or
a company, or a parent or subsidiary company of such company, issuing or
assuming the relevant right or award in a Change in Control) and has remained
continuously so employed or in service since the relevant date of grant of the
Award.

iv.
An Option or Stock Appreciation Right shall be exercisable by the filing of a
written notice of exercise or a notice of exercise in such other manner with the
Company, on such form and in such manner as the Committee shall in its sole
discretion prescribe, and by payment in accordance with Section 6(i) hereof.

v.
Unless the applicable Agreement provides otherwise, the “Option exercise date”
and the “Stock Appreciation Right exercise date” shall be the date that the
written notice of exercise, together with payment, are received by the Company.

i.
Payment of Award Price.

i.
Unless the applicable Agreement provides otherwise or the Committee in its sole
discretion otherwise determines, any written notice of exercise of an Option or
Stock Appreciation Right must be accompanied by payment of the full Option or
Stock Appreciation Right exercise price.

ii.
Payment of the Option exercise price and of any other payment required by the
Agreement to be made pursuant to any other Award shall be made in any
combination of the following: (a) by certified or official






--------------------------------------------------------------------------------





bank check payable to the Company (or the equivalent thereof acceptable to the
Committee), (b) with the consent of the Committee in its sole discretion, by
personal check (subject to collection) which may in the Committee’s discretion
be deemed conditional, (c) unless otherwise provided in the applicable
Agreement, and as permitted by the Committee, by delivery of previously-acquired
shares of common stock owned by the Participant having a Fair Market Value
(determined as of the Option exercise date, in the case of Options, or other
relevant payment date as determined by the Committee, in the case of other
Awards) equal to the portion of the exercise price being paid thereby; and/or
(d) unless otherwise provided in applicable agreement, and as permitted by the
Committee, on a net-settlement basis with the Company withholding the amount of
common stock sufficient to cover the exercise price and tax withholding
obligation. Payment in accordance with clause (a) of this Section 6(i)(ii) may
be deemed to be satisfied, if and to the extent that the applicable Agreement so
provides or the Committee permits, by delivery to the Company of an assignment
of a sufficient amount of the proceeds from the sale of Company Stock to be
acquired pursuant to the Award to pay for all of the Company Stock to be
acquired pursuant to the Award and an authorization to the broker or selling
agent to pay that amount to the Company and to effect such sale at the time of
exercise or other delivery of shares of Company Stock.
 
7.           Termination of Employment.
 
a.
Unless the applicable Agreement provides otherwise or the Committee in its sole
discretion determines otherwise, upon termination of a Participant’s employment
or service with the Company and its Subsidiaries by the Company or its
Subsidiary for Cause (or in the case of a Nonemployee Director upon such
Nonemployee Director’s failure to be renominated as Nonemployee Director of the
Company), the portions of outstanding Options and Stock Appreciation Rights
granted to such Participant that are exercisable as of the date of such
termination of employment or service shall remain exercisable, and any payment
or notice provided for under the terms of any other outstanding Award as
respects the portion thereof that is vested as of the date of such termination
of employment or service, may be given, for a period of thirty (30) days from
and including the date of termination of employment or service (and shall
thereafter terminate). All portions of outstanding Options or Stock Appreciation
Rights granted to such Participant which are not exercisable as of the date of
such termination of employment or service, and any other outstanding Award which
is not vested as of the date of such termination of employment or service shall
terminate upon the date of such termination of employment or service.

b.
Unless the applicable Agreement provides otherwise or the Committee in its sole
discretion determines otherwise, upon termination of the Participant’s
employment or service with the Company and its Subsidiaries for any reason other
than as described in subsection (a), (c), (d) or (e) hereof, the portions of
outstanding Options and Stock Appreciation Rights granted to such Participant
that are exercisable as of the date of such termination of employment or service
shall remain exercisable for a period of ninety (90) days (and shall terminate
thereafter), and any payment or notice provided for under the terms of any other
outstanding Award as respects the portion thereof vested as of the date of
termination of employment or service may be given, for a period of ninety
(90) days from and including the date of termination of employment or service
(and shall terminate thereafter). All additional portions of outstanding Options
or Stock Appreciation Rights granted to such Participant which are not
exercisable as of the date of such termination of employment or service, and any
other outstanding Award which is not vested as of the date of such termination
of employment or service shall terminate upon the date of such termination of
employment or service.

c.
Unless the applicable Agreement provides otherwise or the Committee in its sole
discretion determines otherwise, if the Participant voluntarily Retires with the
consent of the Company or the Participant’s employment or service terminates due
to Disability, all outstanding Options, Stock Appreciation Rights and all other
outstanding Awards (except, in the event a Participant voluntarily Retires, with
respect to Awards (other than Options and Stock Appreciation Rights) intended to
qualify as performance-based compensation within the meaning of Section 162(m)
of the Code) granted to such Participant shall continue to vest in accordance
with the terms of the applicable Agreements. The Participant shall be entitled
to exercise each such Option or Stock Appreciation Right and to make any
payment, give any notice or to satisfy other condition under each such other
Award, in each case, for a period of one year from and including the later of
(i) date such entire Award becomes vested or exercisable in accordance with the
terms of such Award and (ii) the date of Retirement, and thereafter such Awards
or parts thereof shall be canceled. Notwithstanding the foregoing, the Committee
may in its sole discretion provide for a longer or shorter period for exercise
of an Option or Stock Appreciation Right or may permit a Participant to continue
vesting under an Option, Stock Appreciation Right or Restricted Stock award or
to make any payment, give any notice or to satisfy other condition under any
other Award. The Committee may in its sole discretion, and in accordance with
Section 409A of the Code, determine (i) for purposes of the Plan, whether any
termination of employment or service is a voluntary Retirement with the
Company’s consent or is due to Disability for purposes of the Plan, (ii) whether
any leave of absence (including any short-term or long-term Disability or
medical leave) constitutes a termination of employment or service, or a failure
to have remained continuously employed or in service, for purposes of the Plan
(regardless of






--------------------------------------------------------------------------------





whether such leave or status would constitute such a termination or failure for
purposes of employment law), (iii) the applicable date of any such termination
of employment or service, and (iv) the impact, if any, of any of the foregoing
on Awards under the Plan.
d.
Unless the applicable Agreement provides otherwise or the Committee in its sole
discretion determines otherwise, if the Participant’s employment or service
terminates by reason of death, or if the Participant’s employment or service
terminates under circumstances providing for continued rights under subsection
(b), (c) or (e) of this Section 7 and during the period of continued rights
described in subsection (b), (c) or (e) the Participant dies, all outstanding
Options, Restricted Stock and Stock Appreciation Rights granted to such
Participant shall vest and become fully exercisable, and any payment or notice
provided for under the terms of any other outstanding Award may be immediately
paid or given and any condition may be satisfied, by the person to whom such
rights have passed under the Participant’s will (or if applicable, pursuant to
the laws of descent and distribution) for a period of one year from and
including the date of the Participant’s death and thereafter all such Awards or
parts thereof shall be canceled.

e.
Unless the applicable Agreement provides otherwise or the Committee in its sole
discretion determines otherwise, upon termination of a Participant’s employment
or service with the Company and its Subsidiaries (i) by the Company or its
Subsidiaries without Cause (including, in case of a Nonemployee Director, the
failure to be elected as a Nonemployee Director) or (ii) by the Participant for
“good reason” or any like term as defined under any employment agreement with
the Company or a Subsidiary to which a Participant may be a party to, the
portions of outstanding Options and Stock Appreciation Rights granted to such
Participant which are exercisable as of the date of termination of employment or
service of such Participant shall remain exercisable, and any payment or notice
provided for under the terms of any other outstanding Award as respects the
portion thereof vested as of the date of termination of employment or service
may be given, for a period of one year from and including the date of
termination of employment or service and shall terminate thereafter. Unless the
applicable Agreement provides otherwise or the Committee in its sole discretion
determines otherwise, any other outstanding Award shall terminate as of the date
of such termination of employment or service.

f.
Notwithstanding anything in this Section 7 to the contrary, no Option or Stock
Appreciation Right may be exercised and no shares of Company Stock underlying
any other Award under the Plan may vest or become deliverable past the Stated
Expiration Date.

 
8.           Effect of Change in Control.
 
Unless otherwise determined in an Award Agreement, in the event of a Change in
Control:
 
a.
With respect to each outstanding Award that is assumed or substituted in
connection with a Change in Control, in the event of a termination of a
Participant’s employment or service by the Company without Cause during the
24-month period following such Change in Control, on the date of such
termination (i) such Award shall become fully vested and, if applicable,
exercisable, (ii) the restrictions, payment conditions, and forfeiture
conditions applicable to any such Award granted shall lapse, and (iii) any
performance conditions imposed with respect to Awards shall be deemed to be
fully achieved at target levels.

b.
With respect to each outstanding Award that is not assumed or substituted in
connection with a Change in Control, immediately upon the occurrence of the
Change in Control, (i) such Award shall become fully vested and, if applicable,
exercisable, (ii) the restrictions, payment conditions, and forfeiture
conditions applicable to any such Award granted shall lapse, and (iii) any
performance conditions imposed with respect to Awards shall be deemed to be
fully achieved at target levels.

c.
For purposes of this Section 8, an Award shall be considered assumed or
substituted for if, following the Change in Control, the Award remains subject
to the same terms and conditions that were applicable to the Award immediately
prior to the Change in Control except that, if the Award related to Shares, the
Award instead confers the right to receive common stock of the acquiring entity.

d.
Notwithstanding any other provision of the Plan: (i) in the event of a Change in
Control, except as would otherwise result in adverse tax consequences under
Section 409A of the Code, the Board may, in its sole discretion, provide that
each Award shall, immediately upon the occurrence of a Change in Control, be
cancelled in exchange for a payment in cash or securities in an amount equal to
(x) the excess of the consideration paid per Share in the Change in Control over
the exercise or purchase price (if any) per Share subject to the Award
multiplied by (y) the number of Shares granted under the Award and (ii) with
respect to any Award that constitutes a deferral of compensation subject to
Section 409A of the Code, in the event of a Change in Control that does not
constitute a change in the ownership or effective control of the Company or in
the ownership of a substantial portion of the assets of the Company under
Section 409A(a)(2)(A)(v) of the Code and regulations thereunder, such Award
shall be settled in accordance with its original terms or at such earlier time
as permitted by Section 409A of the Code.

  
9.           Miscellaneous.





--------------------------------------------------------------------------------





 
a.
Agreements evidencing Awards under the Plan shall contain such other terms and
conditions, not inconsistent with the Plan, as the Committee may determine in
its sole discretion, including penalties for the commission of competitive acts
or other actions detrimental to the Company. Notwithstanding any other provision
hereof, the Committee shall have the right at any time to deny or delay a
Participant’s exercise of Options if such Participant is reasonably believed by
the Committee (i) to be engaged in material conduct adversely affecting the
Company or (ii) to be contemplating such conduct, unless and until the Committee
shall have received reasonable assurance that the Participant is not engaged in,
and is not contemplating, such material conduct adverse to the interests of the
Company.

b.
participants are and at all times shall remain subject to the trading window
policies adopted by the Company from time to time throughout the period of time
during which they may exercise Options, Stock Appreciation Rights or sell shares
of Company Stock acquired pursuant to the Plan.

 
10.           No Special Employment Rights, No Right to Award.
 
a.
Nothing contained in the Plan or any Agreement shall confer upon any Participant
any right with respect to the continuation of employment or service by the
Company or interfere in any way with the right of the Company, subject to the
terms of any separate employment agreement to the contrary, at any time to
terminate such employment or service or to increase or decrease the compensation
of the Participant.

b.
No person shall have any claim or right to receive an Award hereunder. The
Committee’s granting of an Award to a Participant at any time shall neither
require the Committee to grant any other Award to such Participant or other
person at any time or preclude the Committee from making subsequent grants to
such Participant or any other person.

 
11.           Securities Matters.
 
a.
The Company shall be under no obligation to effect the registration pursuant to
the Securities Act of any interests in the Plan or any shares of Company Stock
to be issued hereunder or to effect similar compliance under any state laws.
Notwithstanding anything herein to the contrary, the Company shall not be
obligated to cause to be issued or delivered any certificates evidencing shares
of Company Stock pursuant to the Plan unless and until the Company is advised by
its counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Company Stock are
traded. The Committee may require, as a condition of the issuance and delivery
of certificates evidencing shares of Company Stock pursuant to the terms hereof,
that the recipient of such shares make such agreements and representations, and
that such certificates bear such legends, as the Committee, in its sole
discretion, deems necessary or desirable.

b.
The transfer of any shares of Company Stock hereunder shall be effective only at
such time as counsel to the Company shall have determined that the issuance and
delivery of such shares is in compliance with all applicable laws, regulations
of governmental authority and the requirements of any securities exchange on
which shares of Company Stock are traded. The Committee may, in its sole
discretion, defer the effectiveness of any transfer of shares of Company Stock
hereunder in order to allow the issuance of such shares to be made pursuant to
registration or an exemption from registration or other methods for compliance
available under federal or state securities laws. The Committee shall inform the
Participant in writing of its decision to defer the effectiveness of a transfer.
During the period of such deferral in connection with the exercise of an Award,
the Participant may, by written notice, withdraw such exercise and obtain the
refund of any amount paid with respect thereto.



12.           Withholding Taxes.
 
a.
Whenever cash is to be paid pursuant to an Award, the Company shall have the
right to deduct therefrom an amount sufficient to satisfy any federal, state and
local withholding tax requirements related thereto.

b.
Whenever shares of Company Stock are to be delivered pursuant to an Award, the
Company shall have the right to require the Participant to remit to the Company
in cash an amount sufficient to satisfy any federal, state and local withholding
tax requirements related thereto. With the approval of the Committee, a
Participant may satisfy the foregoing requirement by electing to have the
Company withhold from delivery shares of Company Stock having a value equal to
the minimum amount of tax required to be withheld. Such shares shall be valued
at their Fair Market Value on the date of which the amount of tax to be withheld
is determined. Fractional share amounts shall be settled in cash. Such a
withholding election may be made with respect to all or any portion of the
shares to be delivered pursuant to an Award.

 
13.           Non-Competition and Confidentiality.
 





--------------------------------------------------------------------------------





By accepting Awards and as a condition to the exercise of Awards and the
enjoyment of any benefits of the Plan, including participation therein, each
Participant agrees to be bound by and subject to non-competition,
confidentiality and invention ownership agreements acceptable to the Committee
or any officer or director to whom the Committee elects to delegate such
authority.
  
14.           Notification of Election Under Section 83(b) of the Code.
 
If any Participant shall, in connection with the acquisition of shares of
Company Stock under the Plan, make the election permitted under Section 83(b) of
the Code, such Participant shall notify the Company of such election within 10
days of filing notice of the election with the Internal Revenue Service.
 
15.           Amendment or Termination of the Plan.
 
The Board of Directors or the Committee may, at any time, suspend or terminate
the Plan or revise or amend it in any respect whatsoever; provided, however,
that the requisite stockholder approval shall be required if and to the extent
the Board of Directors or Committee determines that such approval is appropriate
or necessary for purposes of satisfying Sections 162(m) or 422 of the Code or
Rule 16b-3 or other applicable law. Awards may be granted under the Plan prior
to the receipt of such stockholder approval of the Plan but each such grant
shall be subject in its entirety to such approval and no Award may be exercised,
vested or otherwise satisfied prior to the receipt of such approval. No
amendment or termination of the Plan may, without the consent of a Participant,
adversely affect the Participant’s rights under any outstanding Award.
 
16.           Transfers Upon Death; Nonassignability.
 
a.
A Participant may file with the Committee a written designation of a beneficiary
on such form as may be prescribed by the Committee and may, from time to time,
amend or revoke such designation. If no designated beneficiary survives the
Participant, upon the death of a Participant, outstanding Awards granted to such
Participant may be exercised only by the executor or administrator of the
Participant’s estate or by a person who shall have acquired the right to such
exercise by will or by the laws of descent and distribution. No transfer of an
Award by will or the laws of descent and distribution shall be effective to bind
the Company unless the Committee shall have been furnished with written notice
thereof and with a copy of the will and/or such evidence as the Committee may
deem necessary to establish the validity of the transfer and an agreement by the
transferee to comply with all the terms and conditions of the Award that are or
would have been applicable to the Participant and to be bound by the
acknowledgments made by the Participant in connection with the grant of the
Award.

b.
During a Participant’s lifetime, the Committee may, in its discretion, pursuant
to the provisions set forth in this clause (b), permit the transfer, assignment
or other encumbrance of an outstanding Option unless such Option is an Incentive
Stock Option and the Committee and the Participant intends that it shall retain
such status. Subject to the approval of the Committee and to any conditions that
the Committee may prescribe, a Participant may, upon providing written notice to
the General Counsel of the Company, elect to transfer any or all Options granted
to such Participant pursuant to the Plan to members of his or her immediate
family, including, but not limited to, children, grandchildren and spouse or to
trusts for the benefit of such immediate family members or to partnerships in
which such family members are the only partners; provided, however, that no such
transfer by any Participant may be made in exchange for consideration. Any such
transferee must agree, in writing, to be bound by all provisions of the Plan.

 
17.           Effective Date and Term of Plan.
 
The Plan shall become effective on the Effective Date, but the Plan shall be
subject to the requisite approval of the stockholders of the Company at the
Company’s next Annual Meeting of its shareholders. In the absence of such
approval, such Awards shall be null and void. Unless earlier terminated by the
Board of Directors, the right to grant Awards under the Plan shall terminate on
the tenth anniversary of the Effective Date. Awards outstanding at Plan
termination shall remain in effect according to their terms and the provisions
of the Plan.


18.           Applicable Law.
 
Except to the extent preempted by any applicable federal law, the Plan shall be
construed and administered in accordance with the laws of the State of Florida,
without reference to its principles of conflicts of law.
 
19.           Participant Rights.
 





--------------------------------------------------------------------------------





a.
No Participant shall have any claim to be granted any award under the Plan, and
there is no obligation for uniformity of treatment for Participants. Except as
provided specifically herein, a Participant or a transferee of an Award shall
have no rights as a stockholder with respect to any shares covered by any award
until the date of the issuance of a Company Stock certificate to him or her for
such shares.

b.
Determinations by the Committee under the Plan relating to the form, amount and
terms and conditions of grants and Awards need not be uniform, and may be made
selectively among persons who receive or are eligible to receive grants and
awards under the Plan, whether or not such persons are similarly situated.

 
20.           Unfunded Status of Awards.
 
The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Agreement shall give
any such Participant any rights that are greater than those of a general
creditor of the Company.
 
21.           No Fractional Shares.
 
No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan. The Committee shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.


22.           Interpretation.
 
The Plan is designed and intended to the extent applicable, to comply with
Section 162(m) of the Code, and to provide for grants and other transactions
which are exempt under Rule 16b-3, and all provisions hereof shall be construed
in a manner to so comply. Awards under the Plan are intended to comply with Code
Section 409A to the extent subject thereto and the Plan and all Awards shall be
interpreted in accordance with Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
effective date of the Plan. Notwithstanding any provision in the Plan to the
contrary, no payment or distribution under this Plan that constitutes an item of
deferred compensation under Code Section 409A and becomes payable by reason of a
Participant’s termination of employment or service with the Company will be made
to such Participant until such Participant’s termination of employment or
service constitutes a “separation from service” (as defined in Code
Section 409A). For purposes of this Plan, each amount to be paid or benefit to
be provided shall be construed as a separate identified payment for purposes of
Code Section 409A. If a participant is a “specified employee” (as defined in
Code Section 409A), then to the extent necessary to avoid the imposition of
taxes under Code Section 409A, such Participant shall not be entitled to any
payments upon a termination of his or her employment or service until the
earlier of: (i) the expiration of the six (6)-month period measured from the
date of such Participant’s “separation from service” or (ii) the date of such
Participant’s death. Upon the expiration of the applicable waiting period set
forth in the preceding sentence, all payments and benefits deferred pursuant to
this Section 22 (whether they would have otherwise been payable in a single lump
sum or in installments in the absence of such deferral) shall be paid to such
Participant in a lump sum as soon as practicable, but in no event later than
sixty (60) calendar days, following such expired period, and any remaining
payments due under this Plan will be paid in accordance with the normal payment
dates specified for them herein.
 
********
 
Approved and adopted by the Board of Directors this 15 day of August, 2016.





